AGREEMENT FOR SALE AND PURCHASE OF ASSETS between SWIFT ENERGY NEW ZEALAND LIMITED and SWIFT ENERGY NEW ZEALAND HOLDINGS LIMITED and SOUTHERN PETROLEUM (NEW ZEALAND) EXPLORATION LIMITED and ORIGIN ENERGY RESOURCES NZ (SPV1) LIMITED and ORIGIN ENERGY RESOURCES NZ (SPV2) LIMITED and ORIGIN ENERGY LIMITED TABLE OF CONTENTS 1. DEFINITIONS 2 2. INTERPRETATIONS 7 3. SALE AND PURCHASE g 4. CONDITIONS 12 5. PERIOD BEFORE COMPLETION 14 6. BUYER GUARANTOR 17 7. COMPLETION 18 8. INDEMNITIES 21 9. WARRANTIES 25 10. RISK AND PROPERTY 28 11. COSTS, EXPENSES AND DELAYED PAYMENT 25 12. TAX 30 13. CONFIDENTIALITY AND ANNOUNCEMENTS 33 14. GENERAL 36 SCHEDULE 1 - (1) Permits (2)Commercial Contracts (3)Farmins and Joint Venture Operating Agreement (4)Bellblock Land &Building (5)Office Leases (6)Wells (7)Land (8)Facilities and Pipelines SCHEDULE 2 - Warranties of the Buyers SCHEDULE 3 - Warranties of the Sellers SCHEDULE 4 - Procedures for Independent Accountant Determination SCHEDULE 5 - Allocation of Purchase Price SCHEDULE 6 - Form of Preferential Purchase Right Notice Letter SCHEDULE 7 - Existing Employees SCHEDULE 2 -Warranties of the Buyers SCHEDULE 3 -Warranties of the Sellers SCHEDULE 4 -Procedures for Independent Accountant Determination SCHEDULE 5 -Allocation of Purchase Price SCHEDULE 6 -Form of Preferential Purchase Right Notice Letter SCHEDULE 7 -Existing Employees SCHEDULE8-
